 

Case 4:18-cv-02011 Document 125 Filed on 07/06/21 in TXSD Page 1of1

United States Court of Appeals

FIFTH CIRCUIT
OFFICE OF THE CLERK

LYLE W. CAYCE TEL. 504-310-7700
CLERK 600 S. MAESTRI PLACE,
Suite 115
NEW ORLEANS, LA 70130

July 06, 2021

United States Courts

Mr. Gaines West Southern District of Texas
West, Webb, Allbritton & Gentry, P.C. FILED
1515 Emerald Plaza July 06 2021.

College Station, TX 77845-1515

No. 21-20185 Van Overdam v. Texas A & M Univ
USDC No. 4:18-CV-2011

Dear Mr. West,

The Judicial Council of the Fifth Circuit requires court reporters
to file transcripts within 30 days or suffer-a discount penalty.
In this case, the 30-day discount period expired on June 23, 2021.
Therefore, the court reporter must discount your invoice by 108%.

Also, if the transcript is not filed by July 23, 2021, the court
reporter must discount your invoice by 20% and must refund that
part of any deposit which exceeds the cost less the discount. Our
records will automatically be updated if the 20% discount date is
reached but we will not provide further notice. It is your
responsibility to pay only the discounted amount(s).

The discount policy is mandatory. You may not reimburse the court
-reporter for the discount.

Sincerely,
LYLE W. CAYCE, Clerk

By: /s/Lyle W. Cayce
Lyle W. Cayce

cc: Mr. Kyle Thomas Carney
Mr. Charles Alfred Mackenzie
Mr. Nathan Ochsner
Ms. Lanora Christine Pettit
Mr. Johnny Sanchez

Nathan Ochsner, Clerk of Court
